DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Morey B. Wildes on 05/11/2021.
The application has been amended as follows: 
1. (Currently Amended) A battery disconnecting device, comprising: 
a first input and a second input to which a battery can be connected, 
a first output and a second output to which an electric component can be connected, 
at least one first circuit breaker arranged between the first input and the first output, and 

wherein the first circuit breaker includes a plurality of transistors connected in parallel, at least a first transistor of the plurality of transistors and a second transistor of the plurality of transistors consist of different circuit families and/or of different basic materials, and the second circuit breaker is a relay[[.]], 
wherein the battery disconnecting device has a control unit that is configured so as to generate control signals for the transistor or transistors and for the relay, whereby the transistor or transistors and the relay are actuated simultaneously[[.]], 
wherein the first transistor is a MOSFET and the second transistor is an IGBT; and 
wherein the control unit is configured to change the first circuit breaker's distribution of load current between the first transistor and the second transistor based on a magnitude of the load current.
Allowable Subject Matter
4.	Claims 1-3, 6 and 9 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest:
“wherein the first circuit breaker includes a plurality of transistors connected in parallel, at least a first transistor of the plurality of transistors and a second transistor of the plurality of transistors consist of different circuit families and/or of different basic materials, and the second circuit breaker is a relay, wherein the battery disconnecting device has a control unit that is configured so as to generate control signals for the transistor or transistors and for the relay, whereby the transistor or transistors and the relay are actuated simultaneously, wherein the first transistor is a MOSFET and the second transistor is an IGBT; and wherein the control unit is configured to change the first circuit breaker's distribution of load current between the first transistor and the second transistor based on a magnitude of the load current.”
6.	Claims 2-3, 6 and 9 are dependent claims.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836